Citation Nr: 0122187	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant claims that her spouse, who died in September 
1995, had service in the Philippine Commonwealth Army in the 
service of the United States during World War II.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The service department has certified that the appellant's 
spouse did not have verified service in the Philippine 
Commonwealth Army, to include the recognized guerrillas, in 
the service of the United States Armed Forces during World 
War II.


CONCLUSION OF LAW

The appellant's late husband had no valid military service in 
the U.S. Armed Forces that would establish her eligibility to 
receive benefits from VA as the surviving spouse of a 
"veteran".  38 U.S.C.A. §§ 101, 107, 1310, 1541 (West 1991 
& Supp. 2001); Public Law No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.1, 3.8, 3.12, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2001)), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that the present matter has not been subject to the well-
grounded-claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they are codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: (a) the claimant's 
service medical records and, if the claimant has 
furnished the Secretary information sufficient to 
locate such records, other relevant records 
pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
records of relevant medical treatment or examination 
of the claimant at Department health-care facilities 
or at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)); (c) any other 
relevant records held by any Federal department or 
agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -- 
(a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the 
disability or symptoms may be associated with the 
claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim (38 
U.S.C.A. § 5103A(d).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)).


(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a)).

The Secretary of Veterans Affairs has issued regulations to 
implement the VCAA, found at 66 Fed. Reg. 45,620-632 (Aug. 
29, 2001).  The Board finds that the requirements of the VCAA 
have clearly been satisfied in this matter.  Unlike many 
questions subject to appellate review, a claim to establish 
qualifying service for purposes of basic eligibility for VA 
benefits, by its very nature, has an extremely narrow focus.  
The RO, in the denial notification letter of January 2001 and 
the statement of the case issued in May 2001, has set forth 
the law and facts in a fashion that clearly and adequately 
informed the claimant of the very limited and specific type 
of evidence needed to substantiate her claim.

The RO has previously secured a report from the appropriate 
service department, which advised that the appellant's late 
husband had no qualifying service with the U.S. Armed Forces.  
The appellant has neither submitted nor made reference to any 
additional records that would tend to rebut the report of the 
service department.  It appears clear, therefore, that there 
plainly is no outstanding Federal Government record that 
could substantiate the claim.  There just as plainly is no 
reasonable possibility that there is any other evidence that 
could substantiate the claim by establishing qualifying 
service.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication.  
Moreover, it appears equally clear that the implementing 
regulations which have been issued under the VCAA do not 
change the picture in this matter, since they affect only VA 
notice and development procedures, and not the underlying 
substantive law as to basic eligibility for VA benefits. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA and regulations.  38 U.S.C.A. § 5107(a) (West 1991); 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant has claimed entitlement to VA benefits based on 
the alleged service by her spouse with the Philippine 
Commonwealth Army in the service of the United States Forces.  
She has claimed that her late husband was honorably 
discharged from the United States Armed Forces in the Far 
East (USAFFE) and the recognized guerrillas in July 1945.  In 
support of her contentions she submitted a photocopy of a 
Philippine Army AGO Form 55 that purports to document the 
honorable service of the appellant's husband in that 
organization from September 13, 1941, to July 16, 1945.   
Basic eligibility to VA benefits, however, is dependent on 
verification of valid military service by the U.S. Army 
Reserve Personnel Center (ARPERSCEN).  ARPERSCEN has 
certified, in April 1990, that the appellant's spouse had no 
service in the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


For purposes of determinations regarding dependency and 
indemnity compensation (DIC) or death pension benefits, the 
term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a). Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c), (d).

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Certificate of 
Release or Discharge from Active Duty (DD Form 214), or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the appellant submitted a claim for 
dependency and indemnity compensation benefits in November 
2000 based upon the claimed service of her late husband in 
the recognized guerrillas of the USAFFE from September 13, 
1941, to July 16, 1945.  During his lifetime, her husband 
submitted a claim for VA disability benefits in August 1989.  
However, in April 1990, the service department officially 
certified that the appellant's late husband "had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas in the service of the United States 
Armed Forces".  This certification is binding upon VA under 
most circumstances.  Duro v. Derwinski,  2 Vet. App. 530 
(1992).

While the Board acknowledges the appellant's apparent 
sincerity in her claim, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In claims 
for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the decedent's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra; 
Sarmiento v. Brown,  7 Vet. App. 80, 85 (1994).  In addition, 
the claimant is free to seek revision of such findings 
through the Board for Correction of Military Records.  See 
Duro and Soria, supra; Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993); 10 U.S.C. § 1552(a).

In short, under 38 C.F.R. §§ 3.9 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron, supra.  
Moreover, as indicated in a Memorandum for File prepared in 
July 2001 by the Adjudication Officer at the RO, no 
additional facts, such as alternate name spellings, or 
different dates of service or service numbers have been 
received to warrant a request for recertification.  See 
Sarmiento, supra.  Accordingly, the Board finds that VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).

In the present case, the appellant submitted a photocopy of a 
paper which purports to document her late husband's honorable 
service in the Philippine Army, duplicative of that 
previously received by the RO.  We must point out, however, 
that the Philippine Army was never a part of the USAFFE, 
unlike some units of the Philippine Commonwealth Army and the 
recognized guerrillas.  Moreover, the submitted document is a 
photocopy, not an original; and it was not issued by a U.S. 
service department or custodian of public records who 
certified its genuineness.

As ARPERSCEN has certified that the appellant's decedent 
spouse did not have qualifying service, VA is bound by that 
determination and is prohibited by its regulations from 
finding that he served in the Philippine Commonwealth Army or 
had recognized guerrilla service.  Accordingly, the appellant 
does not have basic eligibility to VA benefits based on the 
claimed military service of her late spouse, and the claim 
must be denied as a matter of law.  See Sabonis, supra; 
38 C.F.R. § 3.1(y)(1).


ORDER

Basic eligibility for VA benefits is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

